
	
		I
		112th CONGRESS
		2d Session
		H. R. 6559
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2012
			Mr. Gerlach (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exception from the passive loss rules for investments in high technology
		  research small business pass-thru entities.
	
	
		1.Exception from passive loss
			 rules for investments in high technology research small business pass-thru
			 entities
			(a)In
			 generalSubsection (c) of section 469 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraphs (4) through (7) as
			 paragraphs (5) through (8), respectively, and by inserting after paragraph (3)
			 the following new paragraph:
				
					(4)High technology
				research activities
						(A)In
				generalThe term
				passive activity shall not include any activity of the taxpayer
				carried on by a high technology research small business pass-thru
				entity.
						(B)High technology
				research small business pass-thru entityFor purposes of this
				paragraph, the term high technology research small business pass-thru
				entity means any domestic pass-thru entity for any taxable year
				if—
							(i)either—
								(I)more than 75
				percent of the entity’s expenditures (including salaries, rent and overhead)
				for such taxable year are paid or incurred in connection with qualified
				research (within the meaning of section 41(d)(1)(B) taking into account section
				41(d)(4) and constituting elements of a process of experimentation for a
				purpose described in paragraph (3) of section 41(d)), or
								(II)more than 50 percent of the entity’s
				expenditures for such taxable year constitute qualified research expenses (as
				defined in section 41(b), but determined without regard to the phrase 65
				percent of in paragraph (3)(A) thereof),
								(ii)such entity is a
				small business (within the meaning of section 41(b)(3)(D)(iii) applied by
				substituting 250 for 500 in subclause (I)
				thereof), and
							(iii)at no time
				during the taxable year does the entity have aggregate gross assets in excess
				of $150,000,000.
							(C)Provisions
				related to aggregate gross assets limitationFor purposes of this
				paragraph—
							(i)In
				generalExcept as otherwise provided in this subparagraph, the
				term aggregate gross assets has the meaning given such term in
				section 1202(d)(2).
							(ii)Exception for
				certain intangiblesAny section 197 intangible (as defined in
				section 197(d) and determined without regard to section 197(e)) which is used
				directly in connection with the research referred to in subparagraph (B)(i)
				shall not be taken into account in determining aggregate gross assets.
							(iii)Exception for
				certain follow-on investmentsCash from a sale of equity interests shall
				not be taken into account in determining aggregate gross assets if—
								(I)the aggregate
				gross assets of such entity (determined immediately after such sale and without
				regard to this clause) do not exceed the sum of $150,000,000, plus 25 percent
				of the aggregate gross assets of such entity (determined immediately before
				such sale and without regard to this clause), and
								(II)the aggregate
				gross assets of such entity (determined immediately before such sale and
				without regard to this clause) do not exceed $150,000,000.
								Sales of
				equity interests which are part of the same plan or arrangement, or which are
				carried out with the principal purpose of increasing the amount of cash to
				which this clause applies (determined without regard to this sentence), shall
				be treated as a single sale for purposes of this clause.(iv)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2013, the $150,000,000 amount in subparagraph
				(B)(iii) and subclauses (I) and (II) of clause (iii) shall each be increased by
				an amount equal to—
								(I)such dollar
				amount, multiplied by
								(II)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins determined by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.
								Any increase
				determined under the preceding sentence shall be rounded to the nearest
				$100,000.(D)Capital
				expenditures taken into account for expenditures testAn
				expenditure shall not fail to be taken into account under subparagraph (B)(i)
				merely because such expenditure is chargeable to capital account.
						(E)Pass-thru
				entityFor purposes of this paragraph, the term pass-thru
				entity means any partnership, S corporation, or other entity identified
				by the Secretary as a pass-thru entity for purposes of this paragraph.
						(F)Aggregation
				rulesAll persons treated as a single employer under subsection
				(a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be
				treated as a single entity for purposes of subparagraphs (B) and
				(C)(iii).
						(G)Activities not
				engaged in for profit and economic substance rulesSection 183
				and the economic substance rules of section 7701(o) shall not apply to disallow
				the losses, deductions, and credits of a high technology research small
				business pass-thru entity solely as a result of losses incurred by such
				entity.
						.
			(b)Material
			 participation not requiredParagraph (5) of section 469(c) of
			 such Code, as redesignated by subsection (a), is amended by striking and
			 (3) in the heading and text and inserting , (3), and
			 (4).
			(c)Certain
			 research-Related deductions and credits of high technology research small
			 business pass-Thru entities allowed for purposes of determining alternative
			 minimum tax
				(1)Deduction for
			 research and experimental expendituresParagraph (2) of section
			 56(b) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(E)Exception for
				high technology research small business pass-thru entitiesIn the case of a high technology research
				small business pass-thru entity (as defined in section 469(c)(4)), this
				paragraph shall not apply to any amount allowable as a deduction under section
				174(a).
						.
				(2)Allowance of
			 certain research-related creditsSubparagraph (B) of section
			 38(c)(4) of such Code is amended by redesignating clauses (ii) through (ix) as
			 clauses (iii) through (x), respectively, and by inserting after clause (i) the
			 following new clause:
					
						(ii)the credits determined under sections 41
				and 48D to the extent attributable to a high technology research small business
				pass-thru entity (as defined in section
				469(c)(4)),
						.
				(d)Exception to
			 limitation on pass-Thru of research creditSubsection (g) of
			 section 41 of such Code is amended by adding at the end the following:
			 Paragraphs (2) and (4) shall not apply with respect to any high
			 technology research small business pass-thru entity (as defined in section
			 469(c)(4)).
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
